DETAILED ACTION
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “the metalloid material” however metalloid material lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 5, 9-15 and 17 are anticipated is rejected under 35 U.S.C. 103 as being unpatentable over Bauerlein (US 6,103,416) in view of Roumi (US 2015/0171398).
Regarding claims 1-4, 14, and 15 Bauerlein teaches a lithium battery comprising a conductor layer 2 an anode active material, and a PVDF coating 1, wherein the conductor comprises a metallic grid that may be expanded copper and the active material is pasted into the grid.  Bauerlein does not teach that the anode is a lithium anode (col. 1 line 30-col. 2 line 64; fig. 1).  However, Roumi teaches that lithium is a suitable material for a porous collector is lithium metal that is pushed into the grid (i.e. a mechanical processing method) (par. 285).  Therefore, it would have been obvious to one of ordinary skill in the art to use a lithium anode pushed into the grid of Bauerlein because Roumi teaches that such a material is suitable as an anode.



    PNG
    media_image1.png
    553
    833
    media_image1.png
    Greyscale

Regarding claim 5, lithium metal is conductive of lithium ions (col. 1 line 30-col. 2 line 64; fig. 1).
Regarding claims 9 and 10, Bauerlein teaches that the coating 1 is on both sides of the collector/active material layer and is made of an electrolyte conductive of lithium ions that is embedded in PVDF (col. 1 line 30-col. 2 line 64; fig. 1).
Regarding claims 11 and 12, Bauerlein teaches that active material may be a carbon material such as graphite (col. 1 line 30-col. 2 line 64; fig. 1).
Regarding claim 13, Bauerlein teaches a cathode, an electrolyte material, and a separator 1’ that separates the anode and cathode (abstract, col. 1 line 30-col. 2 line 64; fig. 1).
Regarding claim 17, Bauerlein teaches that the grid and pasted active material are rolled together (col. 1 line 30-col. 2 line 64; fig. 1).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerlein and Roumi as applied above, further in view of Kejha et al. (US 2006/0159999). 
Regarding claim 16, Bauerlein does not teach that the active material is dipped.  However, Kejha teaches that collectors are suitable dip coated to provide them with active material (par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art to dip coat the current collector of Bauerlein because Kejha teaches that such a method is suitable.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JACOB B MARKS/               Primary Examiner, Art Unit 1729